DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/488944, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed provisional application fails to provide support for the newly amended claimed matter of independent claim 1.  Specifically, the provisional application fails to provides support for the at least one sensor being arranged for measuring properties of both fresh dialysate fluid and of drained dialysate fluid.  The examiner notes that the provisional application provides support for the comparison between the fresh and drained dialysate; however, the provisional application lacks support for the same sensor to provide both measurements.  The instant application provides support for such limitation on pg. 32, lines 7-9; however, such support is not present in the provisional application.  As such, the device claims (claim 1 and its dependents) were examined with an effective filing date of 2/1/2018.  If Applicant wishes for the claims to benefit from the priority application, Applicant is advised to amend claim 1 to decouple the sensor from the fresh dialysate fluid, such as how claim 64 is drafted.
Information Disclosure Statement
The information disclosure statement filed June 27, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
This office action is responsive to the amendment filed on June 24, 2022.  As directed by the amendment: claims 1, 60, 63, and 64 have been amended.  Thus, claims 1, 3, 4, 18, 21-24, 29, 30, 51, and 55-64 are presently pending in this application with claims 29, 30 and 55-59 presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome the 112(b) rejection for claim 63 previously set forth in the Final Office Action mailed March 24, 2022.  Applicants amendments to claim 60 have introduced new 112(b) issues, discussed in further detail below.
	
	
	Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that the prior filed application provides support for the claimed subject matter.  The examiner respectfully disagrees and maintains that the provisional application lacks support for the reasons discussed above.
Applicant’s arguments with respect to claim 64 are persuasive and the rejection is withdrawn.  However, a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 60, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, it is unclear if “said treatment” in line 2 of the claims is referring to the “peritoneal dialysis treatment” in the preamble of claim 1 or if it is the antimicrobial or peritonitis treatment recited at the end of the claim.  For examination purposes, the treatment of claims 3 and 4 is considered to be the peritoneal dialysis treatment. 
	Regarding claim 60, the claim has been amended to recite that the selecting of the antimicrobial treatment is performed without changing the dialysis treatment regime.  The examiner first notes that the claim is dependent on claim 1 which is directed to selecting at least one of an antimicrobial treatment and a peritonitis treatment.  Since claim 60 is only directed towards selecting an antimicrobial treatment, it is unclear if the treatment is only performed without changing the regimen in the instance of the antimicrobial treatment and not peritonitis treatment.  Additionally, this claim is drawn to selecting the type of treatment and not executing the treatment.  Therefore, it is unclear if the claim intends to mean that the act of selecting the antimicrobial treatment is completed without changing the dialysis treatment regimen or if the claim should be interpreted to mean that the treatment is carried out without changing the dialysis treatment regimen.    Finally, there is a lack of antecedent basis in the limitation “dialysis treatment regime”.  It is unclear if this limitation is the same as the “peritoneal dialysis treatment” recited in the preamble of the claim or if a different regimen.  
	Regarding claim 61, it is unclear if “a peritoneal treatment” in line 2 is the same as the peritoneal dialysis treatment in claim 1 or if the treatment is different.  For examination purposes, the treatment of claim 61 is considered the same as the peritoneal dialysis treatment of claim 1.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 18, 21-23, 51, and 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson (US 6228047) in view of Elbadry (US 20190358387).
Regarding claim 1, Dadson discloses a device for monitoring and/or modifying a peritoneal dialysis treatment (fig. 1), comprising: a memory which stores at least one treatment protocol (5:59-62 discloses a “stored memory…for programming of set operational parameters); 
at least one light source configured to output light (light source 28a in fig. 1); and 
at least one light sensor arranged relative to the at least one light source for measuring properties of output light passing through (light detector 28b in fig. 1) drained dialysate fluid (11:19-23);
 a control circuitry connected to the memory (microprocessor 19 in fig. 1; 5:59-62 discloses the microprocessor has the memory), wherein the control circuitry is configured to perform the following: selecting, based on sensor data, treatment for infection (11:32-37).
However, Dadson does not explicitly teach or disclose the sensor being configured to measure properties of output light passing through fresh dialysate, comparing the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid and the circuitry selecting at least one of: an antimicrobial treatment, an antiviral treatment, or both in response to the comparing.
Elbadry teaches a similar system (fig. 1A) which is configured to measure the properties of output light passing through both fresh dialysate and drained dialysate (paragraph 342) and compares the properties of light that passed through fresh dialysate with properties of light that passed through drained dialysate fluid (paragraph 342) and is configured to determine if an antimicrobial treatment is needed as a result of the comparison (paragraph 273 discloses an antibiotic regimen).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  sensor of Dadson to be configured to measure properties of output light passing through fresh dialysate and to have modified the control circuitry of Dadson to be configured to compare the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid and to select an antimicrobial treatment in response to the comparing.  Elbadry teaches that the comparison is useful because it allows the sensor to measure in relative terms and avoids complex, large and costly systems (paragraph 342).  The modification of selecting antimicrobial treatment is beneficial since Elbadry teaches that infections can be easily treated with antibiotics (paragraph 10).
Regarding claim 3, in the modified device of Dadson, Dadson discloses a tubing (patient tubing line 12 in fig. 1) shaped and sized to allow flow of fluid into a catheter (catheter 12b in fig. 1), and wherein said control circuitry modifies said treatment based on said flow of said fluid and/or based on said fluid content within said tubing (Elbadry discloses in paragraph 273 modifying the treatment by administering an antibiotic when the WBC count is abnormal, which represents “fluid content within said tubing”).
Regarding claim 4, in the modified device of Dadson, Dadson discloses a pump rotor in association with said tubing (6:47-51 discloses the pump comprises an electric motor which would necessarily have a rotor), wherein said pump rotor is configured to move said fluid (6:24-28 discloses that the pump, which comprises the motor/rotor, is activated to fill the peritoneum and to drain the fluid from the peritoneum), and wherein said control circuitry modifies said treatment by modifying the rotation of said pump rotor (5:48-54 and in fig. 1 shows that the pump is electrically connected to the controller and that the controller is configured to modify treatment by stopping the motor; 8:42-44 discloses that the pump is configured to be modified by reversing the direction).
Regarding claim 18, in the modified device of Dadson, Elbadry discloses said control circuitry compares between the measured drained dialysate values and the fresh dialysate values to allow for self-calibration of the device (Elbadry teaches comparing of fresh and drained dialysate in paragraph 273 indicating that the device is capable of self-calibrating).
Regarding claim 21, in the modified device of Dadson, Elbadry discloses said comparing generates a score or differentiating parameter value that is indicative of the number of white blood cells found in the drained dialysate fluid or in a selected volume of the drained dialysate fluid (paragraph 273 discloses generating a ratio, which is equated to the claimed “score”, indicative to turbidity; paragraph 244 discloses that elevated white blood cells increase turbidity).
Regarding claim 22, in the modified device of Dadson, Elbadry discloses the comparing generates a score for each wavelength or for each range of wavelengths separately (paragraph 342 discloses using infrared emitters which would emit a light at a wavelength and generating a ratio, or “score”, for the that wavelength; the examiner notes that the claim does not presently require multiple wavelengths).
Regarding claim 23, in the modified device of Dadson, Elbadry discloses wherein said control circuitry is configured to detect, based on the comparing, peritonitis (paragraph 244).
Regarding claim 51, in the modified device of Dadson, Dadson discloses said self-calibration is employed to minimize variations due to different batches of fresh dialysate (the examiner notes that this is the intended use of the self-calibration and that the self-calibration of modified Dadson is functionally capable of performing this function).
Regarding claim 60, in modified Dadson, Elbadry discloses the selecting the antimicrobial treatment is performed without changing the dialysis treatment regime (paragraph 273 discloses that the antibiotic regimen is selected as soon as the turbidity ratio is indicative of infection; the examiner notes that the regimen would be selected while the dialysis treatment regime is ongoing and that it would not be modified during the selecting process).
Regarding claim 61, in the modified device of Dadson, Dadson discloses said control circuitry modifies, based on the comparing, a peritoneal treatment or modifies at least one treatment parameter value or selects a different treatment protocol stored in said memory (11:32-37 discloses peritonitis treatment and 5:59-64 discloses the memory having storage for operational parameters indicating that the memory would have the parameters for peritonitis treatment).
Regarding claim 62, in the modified device of Dadson, Elbadry discloses the properties comprise at least one of the following: light absorption, light scattering, fluid turbidity, or any combination thereof (paragraph 273 discloses absorption, scattering, and turbidity).
 Regarding claim 63, in the modified device of Dadson, Elbadry discloses said comparing generates a score that is based on at least one clinical parameter of a subject (paragraph 273 discloses the comparing generates a “optical scatter/absorption differential or ratio” which is based on white blood cell count).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson in view of Elbadry, as applied to claim 1 above, and further in view of Landherr (US 20080045884).
Regarding claim 24, modified Dadson teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose said at least one light sensor is connected to said control circuitry for measuring absorption and/or scattering of light passing through said drained and/or fresh dialysate in one or more wavelengths in a range of 500-650 nm and/or in a range of 150-350 nm.
Landherr is directed towards a similar system and teaches that at least one sensor (“detector” 46 in fig. 3A) is configured to measure scattering of light passing through said drained dialysate in one or more wavelengths in a range of 500-650 nm (paragraph 48 discloses measuring scattering of light at a wavelength of 630 nm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the at least one sensor to be configured to measure absorption and/or scattering of light passing through said drained dialysate in a wavelength of 630 nm since Landherr teaches that this wavelength is suitable for detecting the presence of white blood cells (paragraph 48) which can be indicative of the onset of peritonitis (paragraph 15).
Claims 1, 3, 4, 18, 23, 51, 61, 62, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson in view of Ballantyne (US 20160058933).
Regarding claim 1, Dadson discloses a device for monitoring and/or modifying a peritoneal dialysis treatment (fig. 1), comprising: a memory which stores at least one treatment protocol (5:59-62 discloses a “stored memory…for programming of set operational parameters); 
at least one light source configured to output light (light source 28a in fig. 1); and 
at least one light sensor arranged relative to the at least one light source for measuring properties of output light passing through (light detector 28b in fig. 1) drained dialysate fluid (11:19-23);
 a control circuitry connected to the memory (microprocessor 19 in fig. 1; 5:59-62 discloses the microprocessor has the memory), wherein the control circuitry is configured to perform the following: selecting, based on sensor data, treatment for infection (11:32-37).
However, Dadson does not explicitly teach or disclose the sensor being configured to measure properties of output light passing through fresh dialysate, comparing the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid and the circuitry selecting at least one of: an antimicrobial treatment, an antiviral treatment, or both in response to the comparing.
Ballantyne teaches a dialysis device (fig. 1) comprising an optical sensor  (paragraph 694 discloses a blood leak sensor which comprises a light emitter and light detector to measure an amount of light which is absorbed/attenuated into the chamber) which measures properties of a fresh dialysate fluid (paragraph 695 discloses “clean dialysate”) and properties of drained dialysis fluid (paragraph 695 discloses “used dialysate”).  Ballantyne further discloses the device is configured  to compare the sensor measurements (paragraph 695).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sensor of Dadson to be configured to measure the optical properties of the fresh dialysate fluid and to have modified the control circuitry to be configured to compare the properties between the fresh and drained dialysate fluid and to have the selecting be based on the comparison.  Ballantyne teaches that the comparison is beneficial since it ensures that the readings of the drained dialysate fluid are solely based on the unique characteristics of the drained dialysate fluid and batch-to-batch variations of the dialysate (paragraph 695).  
Regarding claim 3, in the modified device of Dadson, Dadson discloses a tubing (patient tubing line 12 in fig. 1) shaped and sized to allow flow of fluid into a catheter (catheter 12b in fig. 1), and wherein said control circuitry modifies said treatment based on said flow of said fluid and/or based on said fluid content within said tubing (10:24-35 discloses modifying the treatment by administering an antibiotic when drained dialysate fluid is cloudy, which represents “fluid content within said tubing”).
Regarding claim 4, in the modified device of Dadson, Dadson discloses a pump rotor in association with said tubing (6:47-51 discloses the pump comprises an electric motor which would necessarily have a rotor), wherein said pump rotor is configured to move said fluid (6:24-28 discloses that the pump, which comprises the motor/rotor, is activated to fill the peritoneum and to drain the fluid from the peritoneum), and wherein said control circuitry modifies said treatment by modifying the rotation of said pump rotor (5:48-54 and in fig. 1 shows that the pump is electrically connected to the controller and that the controller is configured to modify treatment by stopping the motor; 8:42-44 discloses that the pump is configured to be modified by reversing the direction).
Regarding claim 18, in the modified device of Dadson, Ballantyne discloses said control circuitry compares between the measured drained dialysate values and the fresh dialysate values to allow for self-calibration of the device (paragraph 695).
Regarding claim 23, in the modified device of Dadson, Dadson discloses wherein said control circuitry is configured to detect, based on the comparing, peritonitis (in modified Dadson, the control circuitry would use the comparison to detect peritonitis, 10:24-41).
Regarding claim 51, in the modified device of Dadson, Dadson discloses said self-calibration is employed to minimize variations due to different batches of fresh dialysate (the examiner notes that this is the intended use of the self-calibration and that the self-calibration of modified Dadson is functionally capable of performing this function).
Regarding claim 61, in the modified device of Dadson, Dadson discloses said control circuitry modifies, based on the comparing, a peritoneal treatment or modifies at least one treatment parameter value or selects a different treatment protocol stored in said memory (11:32-37 discloses peritonitis treatment and 5:59-64 discloses the memory having storage for operational parameters indicating that the memory would have the parameters for peritonitis treatment).
Regarding claim 62, in the modified device of Dadson, Dadson discloses the properties comprise at least one of the following: light absorption, light scattering, fluid turbidity, or any combination thereof (10:27-30 discloses turbidity).
Regarding claim 64, Dadson discloses a method for monitoring and/or modifying a peritoneal dialysis treatment, comprising: measuring properties of output light passing through drained dialysate fluid (11:15-23 discloses using a light source with a light detector on drained dialysis fluid, “effluent”, to determine if infection is present); and selecting, at least one of the following: an antimicrobial treatment, a peritonitis treatment, or both (11:32-37 discloses peritonitis treatment).
However, Dadson does not teach or disclose measuring properties of output light passing through fresh dialysate fluid, comparing the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid; and that the selecting is based on the comparison.
Ballantyne teaches a method of dialysis (fig. 1) which uses an optical sensor (paragraph 694 discloses a blood leak sensor which comprises a light emitter and light detector to measure an amount of light which is absorbed/attenuated into the chamber) to measure properties of a fresh dialysate fluid (paragraph 695 discloses “clean dialysate”) and to compare the sensor measurements to drained dialysate fluid (paragraph 695).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the method of Dadson to include the steps of measuring properties of output light passing through fresh dialysate fluid, comparing the properties of light that passed through fresh dialysate fluid with properties of light that passed through drained dialysate fluid; and wherein the selecting of the treatment is based on the comparison.  This modification would ensure that the determination of peritonitis being present is solely based on the unique characteristics of the drained dialysate fluid and batch-to-batch variations of the dialysate (paragraph 695).  
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783